A similar objection prevailed in a case reported by Dallas, 120; and the same doctrine seems to be hinted at in 1 Term, 313. I am, however, of opinion, when two persons enter into partnership, it is understood by them and also by others to whom their partnership is known, that they are reciprocally empowered, the one by the other, to sign the name of that other to all obligatory instruments occasioned by *Page 42 
their joint concern, as much so as if he had been expressly appointed an attorney by the other to execute that bond in his name, and then the bond is well executed to bind both.
Verdict and judgment for the plaintiff.
NOTE. — See Anonymous, post, 99; Person v. Carter, 7 N.C. 321,contra.
(24)